Title: From John Adams to Thomas Jefferson, 29 July 1791
From: Adams, John
To: Jefferson, Thomas



Dear Sir
Braintree July 29. 1791

Yesterday, at Boston, I received your friendly Letter of July 17th. with great pleasure. I give full credit to your relation of the manner, in which your note was written and prefixed to the Philadelphia edition of Mr Paines pamphlet on the rights of Man: but the misconduct of the person, who committed this breach of your confidence, by making it publick, whatever were his intentions, has sown the seeds of more evils, than he can ever attone for.  The Pamphlet, with your name, to so striking a recommendation of it, was not only industriously propagated in New York and Boston; but, that the recommendation might be known to every one, was reprinted with great care in the Newspapers, and was generally considered as a direct and open personal attack upon me, by countenancing the false interpretation of my Writings as favouring the Introduction of hereditary Monarchy and Aristocracy into this Country.  The Question every where was What Heresies are intended by the Secretary of State? The Answer in the Newspapers was, The Vice Presidents notions of a limited Monarchy, an hereditary Government of King and Lords, with only elective commons.  Emboldened by these murmurs soon after appeared the Paragraphs of an unprincipled Libeller in the New Haven Gazette, carefully reprinted in the Papers of New York, Boston and Philadelphia, holding up the Vice President to the ridicule of the World, for his meanness, and to their detestation for wishing to Subjugate the People to a few Nobles. These were Soon followed by a formal Speech of the Lieutenant Governor of Massachusetts very Solemnly holding up the Idea of hereditary Powers and cautioning the Publick against them, as if they were at that moment in the most imminent danger of them.  These Things were all accompanied with the most marked neglect both of the Governor and Lieutenant Governor of this State towards me; and alltogether opperated as an Hue and Cry to all my Ennemies and Rivals, to the old constitutional faction of Pensilvania in concert with the late Insurgents of Massachusetts, both of whom consider my Writings as the Cause of their overthrow, to hunt me down like a hare, if they could.—In this State of Things, Publicola, who, I suppose thought that Mr Paines Pamphlet was made Use of as an Instrument to destroy a Man, for whom he had a regard, whom he thought innocent and in the present moment of some importance to the Publick, came forward.
You declare very explicitly that you never did, by yourself or by any other, have a Sentence of yours, inserted in a Newspaper, without your name to it.  And I, with equal frankness declare that I never did, either by myself or by any other, have a Sentence of mine inserted in any Newspaper since I left Philadelphia.  I neither wrote nor corrected Publicola.  The Writer in the Composition of his Pieces followed his own Judgment, Information and discretions, without any assistance from me.
You observe “That you and I differ in our Ideas of the best the form of Government is well known to Us both.”  But, my dear Sir, you will give me leave to say, that I do not know this.  I know not what your Idea is of the best form of Government.  You and I have never had a Serious conversation together that I can recollect concerning the nature of Government. The very transient hints that have ever passed between Us, have been jocular and Superficial, without ever coming to any explanation.  If You suppose that I have or ever had a design or desire, of attempting to introduce a Government of King, Lords and Commons in other Words an hereditary Executive or an hereditary Senate, either into the Government of the United States, or that of any Individual State, in this Charge you are wholly mistaken.  There is not Such a Thought expressed or intimated in any public writing or private Letter of mine, and I may Safely challenge all Mankind to produce such a passage and quote the Chapter and Verse.  If you have ever put such a Construction on any Thing of mine, I beg you would mention it to me, and I will undertake to convince you, that it has no such meaning.  Upon this occasion I will venture to say that my unpolished Writings, although they have been read by a sufficient Number of Persons to have assisted in crushing the Insurrection of the Massachusetts, the formation of the new Constitutions of Pensilvania, Georgia and South Carolina and in procuring the Assent of all the States to the new national Constitution, Yet they have not been read by great Numbers.  Of the few who have taken the pains to read them, Some have misunderstood them and others have willfully misrepresented them, and these misunderstandings and misrepresentations have been made the pretence for overwhelming me with floods and whirlwinds of tempestuous abuse, unexampled in the History of this Country.
It is thought by Some, that Mr Hancock’s friends are preparing the Way by my destruction for his Election to the Place of Vice President, and that of Mr Saml. Adams to be Governor of this Commonwealth, and then the Stone House Faction will be sure of all the Loaves and Fishes, in the national Government and the State Government as they hope.  The Opposers of the present Constitution of Pensilvania, the Promoters of Shases Rebellion and County Resolves, and many of the Detesters of the present national Government, will undoubtedly aid them. Many People think too that no small Share of a foreign Influence, in revenge for certain untractable conduct at the Treaty of Peace, is and will be intermingled.  The Janizaries of this goodly Combination, among whom are three or four, who hesitate at no falshood, have written all the Impudence and Impertinence, which have appeared in the Boston Papers upon this memorable Occasion.
I must own to you that the daring Traits of Ambition and Intrigue, and those unbridled Rivalries which have already appeared, are the most melancholly and alarming Symptoms that I have ever seen in this Country: and if they are to be encouraged to proceed in their Course, the Sooner I am relieved from the Competition the happier I Shall be.
I thank you, Sir very Sincerely for writing to me upon this occasion.  It was high time that you and I should come to an explanation with each other.  The friendship which has Subsisted for fifteen years between Us, without the Smallest Interruption, and untill this occasion without the Slightest Slightest Suspicion, ever has been and Still is, very dear to my heart.  There is no office which I would not resign, rather than give a just occasion for one friend to forsake me.  Your motives for writing to me, I have not a doubt were the most pure and the most friendly and I have no suspicion that you will not receive this explanation from me in the same candid Light.
I thank You Sir for the foreign Intelligence and beg leave to present You with the friendly compliments of Mrs. Adams, as well as the repeated Assurances of the friendship, Esteem and respect of / Dear Sir / Your most obedient / and most humble servant
John Adams